DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following is noted: claims 1 – 4 and 7 – 12 are amended; the rejection of the claims traversed; claims 5 – 6, 13 – 18 are cancelled; and claims 19 – 28 are newly added.
Allowable Subject Matter
Claims 1 – 4, 7 – 12, and 19 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (and similarly claims 7,19, and 23) the prior art does not disclose the system, as claimed. As an example of the prior art, Stafford discloses a gaze-assisted computer interface. More particularly, Stafford disclosed moving a cursor from a current position to a region proximate to a user’s gaze when the distance between a current position and the point of gaze is greater than a threshold distance (i.e., when the cursor position and point of gaze are not a same region; see ABSTRACT). Stafford discloses receiving mouse inputs from a computer mouse 104 and point of gaze detected by camera 214. However, the prior art does not disclose, alone or in combination all the features of claim 1.
Claims 2 -4, 8 – 12, 20 – 22, and 24 – 28 depend from one of claims 1, 7, 19, and 23, accordingly, and are therefore similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeffrey Roger Stafford (Patent number: US 8, 793, 620 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Examiner, Art Unit 2623